Case: 16-17111    Date Filed: 08/16/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17111
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:08-cr-00326-HES-JRK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JAMES ROBERT COTTER,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 16, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      James Cotter appeals the revocation of his supervised release, 18 U.S.C.

§ 3583(e)(3), for possessing child pornography. Cotter argues that there is
               Case: 16-17111     Date Filed: 08/16/2017    Page: 2 of 2


insufficient evidence that he violated the conditions of his supervised release and

that the district court clearly erred when it found that the recantation of his

confession was not credible. We affirm.

      We review a ruling that a defendant violated the terms of his supervised

release for an abuse of discretion. United States v. Copeland, 20 F.3d 412, 413

(11th Cir. 1994). Credibility determinations are the province of the fact finder who

personally observes the witnesses and is in a better position than a reviewing court

to assess their credibility. United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th

Cir. 2002).

      The district court did not abuse its discretion when it revoked Cotter’s

supervised release. The district court was entitled to find by a preponderance of the

evidence that, on October 14, 2014, while on supervised release, Cotter knowingly

possessed child pornography and that he admitted that, on March 17, 2016, he

accessed the internet using a cell phone and a tablet device to download child

pornography. Circumstantial evidence supports the inference that Cotter had access

to and used a secure digital memory card to obtain child pornography. And the

district court did not clearly err when it discredited Cotter’s recantation of his

earlier confession. The district court was entitled to find that Cotter’s admissions

about viewing images of males but not females were credible. We affirm.

      AFFIRMED.


                                           2